DETAILED ACTION
This action is in response to the preliminary amendment filed 6/20/2019.  Claims 1-3, 6-10, 13-17 and 20-26 are pending.  Claims 1-3, 6-10, 13-17 and 20-22 have been amended.  Claims 4-5, 11-12 and 18-19 have been cancelled.  Claims 23-26 are new.  Independent claims 1, 6, 9, 13, 15 and 20, and corresponding dependent claims are directed towards a device and methods of verifying that a first device and a second device are physically interconnected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities:  Page. 16 ll. 23-24 should read “computer program product [[31]]32” per Fig. 6; Page. 20 ll. 1-2 should read “computer program product [[61]]62” per Fig. 8; and Page. 23 ll. 12-13 should read “computer program product [[91]]92” per Fig. 12.
Claim Objections
Claims 9 and 13 are objected to because of the following informalities, shown with suggested amendments:  Claim 9 ll. 1-2 “enabling verification [[of]] that a first device and a second device are physically connected”; and Claim 13 ll. 1-2 “enabling verification [[of]] that a first device and a second device are physically connected”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:	“A verifier for verifying … configured to: send …; receive…; and verify …” in Claim 6;	“A first device for enabling verification … configured to: receive …; generate …; input …; and provide …” in Claim 13;	“A second device for enabling … configured to: receive …; receive …; obtain …; and send …” in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:   amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or  present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019.
As to claim 1, Skoric anticipates a method (Skoric [Abstract]) of verifying that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method being performed by a verifier (Skoric Fig. 1 item 104; p. 7 ll. 9-10) and comprising:	sending a challenge R1 to the first device, for use as basis for input to a first physical unclonable function, PUF,-part of the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	receiving, a response, RES1, from the second device, the response RES1 being based on an output of a second PUF part of the second device (Skoric p. 7 l. 26 -30 PUFs 102 and 103 produce respective responses to respective challenges and deliver responses to verifier); and	verifying that the first device and the second device are interconnected when the received response, RES1, and an expected response fulfill a matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 2, Skoric discloses the invention as claimed as described in claim 1, including wherein the verifying comprises comparing the received response RES1 to a response of a challenge-response pair and verifying that the first device and the second device are interconnected when the received response RES1 and the response of the challenge-response pair fulfill the matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs
As to claim 6, Skoric anticipates a verifier (Skoric Fig. 1 item 104; p. 7 ll. 9-10) for verifying that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the verifier being configured to:	send a challenge R1 to the first device, for use as basis for input to a first physical unclonable function, PUF,-part of the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);	receive a response, RES1, from the second device, the response RES1 being based on an output of a second PUF part of the second device (Skoric p. 7 l. 26 -30 PUFs 102 and 103 produce respective responses to respective challenges and deliver responses to verifier); and	verify that the first device and the second device are interconnected when the received response, RES1, and an expected response fulfill a matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 7, Skoric discloses the invention as claimed as described in claim 6, including verifying by comparing the received response RES1 to a response of a challenge-response pair and verifying that the first device and the second device are interconnected when the received response RES1 and the response of the challenge-response pair fulfill the matching criterion (Skoric p. 7 l. 31- pg. 8 l. 8 verifier verifies response delivered corresponds to expected value of challenge response pair (CRP); p. 4 ll. 11-14 verification is proof of interconnection between PUFs).
As to claim 15, Skoric anticipates a method (Skoric [Abstract]) of enabling verification that a first device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 110; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method  being performed by the second device and comprising:	receiving, in a second physical unclonable function, PUF,-part arranged in the second device, a third challenge (Skoric Fig. 1  challenge C3 received by CPUF 110 and provided to PUF 103; p. 7 ll. 26-30);	receiving in the second physical unclonable function, PUF,-part, an output from a first PUF part arranged in the first device (Skoric Fig. 1 µ3’ received from CPUF 109; p. 7 ll. 26-30);	obtaining, in response to the third challenge and the output from the first PUF part, a response RES1 (Skoric p. 7 ll. 26-30 challenge response used to further encrypt µ3 to produce µ4); and	sending the response RES1 to a verifier (Skoric p. 7 ll. 28-30 result of PUF processing passed to the verifier
As to claim 17, Skoric discloses the invention as claimed as described in claim 15, including, comprising, before the sending, encrypting the response RES1 (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
As to claim 20, Skoric anticipates a second device (Skoric Fig. 1 item 110; p. 7 ll. 11-21) for enabling verification that a first device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) and the second device are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the second device being configured to:	receive, in a second physical unclonable function, PUF,-part arranged in the second device, a third challenge (Skoric Fig. 1  challenge C3 received by CPUF 110 and provided to PUF 103; p. 7 ll. 26-30);	receive, in the second physical unclonable function, PUF,-part, an output from a first PUF part arranged in the first device (Skoric Fig. 1 µ3’ received from CPUF 109; p. 7 ll. 26-30);	obtain, in response to the third challenge and the output from the first PUF part, a response RES1 (Skoric p. 7 ll. 26-30 challenge response used to further encrypt µ3 to produce µ4); and	send the response RES1 to a verifier (Skoric p. 7 ll. 28-30 result of PUF processing passed to the verifier).
As to claim 22, Skoric anticipates the invention as claimed as described in claim 20, including being configured to, before the sending, encrypt the response RES1 (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Rostami et al. (US 2015/0195088 A1), published Jul. 9, 2015.
As to claims 3 and 23, Skoric substantially discloses the invention as claimed as described in claims 1 and 2, respectively, failing however to explicitly disclose wherein the matching criterion comprises the received response, RES1, differing from the expected response by less than a defined number of bits.	Rostami describes a PUF authentication by substring matching.	With this in mind, Rostami discloses wherein the matching criterion comprises the received response, RES1, differing from the expected response by less than a allowing a 10% tolerance during PUF substring matching process; [0162] matching even if substring contains some errors).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the matching tolerance of Rostami with the PUF authentication of Skoric, such that comparison between the expected value in the CRP and the response provided by the PUFs has a degree of tolerance, as it would advantageously allow for errors in responses due to environment variations and noise (Rostami [0192]).
Claims 8 and 24 contain subject matter similar to that of Claims 3 and 23, respectively, and are rejected in the same manner.
Claims 9-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Guo et al. (US 2015/0058928 A1), published Feb. 26, 2015.
As to claim 9, Skoric substantially discloses a method (Skoric [Abstract]) of enabling verification of that a first device (Skoric Fig. 1 item 108; p. 7 ll. 11-21) and a second device (Skoric Fig. 1 item 109; p. 7 ll. 11-21) are physically interconnected (Skoric p. 4 ll. 9-16 verifying PUFs are interconnected), the method being performed by the first device and comprising:	receiving a first challenge R1 (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28);a challenge to a first physical unclonable function, PUF,-part arranged in the first device (Skoric Fig. 1 item 108 challenge C1 received by CPUF 108 and provided to PUF 101; p. 6 ll. 26-28); and	providing, to a second PUF part arranged in the second device, an output from the first PUF part over a physical interconnection interconnecting the first PUF part and the second PUF part (Skoric p. 6 ll. 28-32 PUF response is passed to second PUF; p. 7 l. 24-28 response passed on to next PUF in sequence).	Skoric fails to explicitly disclose generating, based on the received first challenge, a second challenge; and inputting the second challenge to a first physical unclonable function.	Guo describes applying circuit delay-based PUFs for masking operation of memory-based PUFs to resist invasive and clone attacks.	With this in mind, Guo discloses generating, based on the received first challenge, a second challenge (Guo [0053]-[0054] SRAM PUF challenge is masked using RO PUF response; RO PUF challenge is sent through circuit delay PUF to generate RO PUF response which is used to unmask SRAM PUF challenge); and inputting the second challenge to a first physical unclonable function (Guo [0053]-[0054] unmasked SRAM PUF challenge is passed through SRAM PUF to generate SRAM PUF response).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the challenge masking of Guo with the PUF authentication of Skoric, such that the sent challenge is masked prior to transmission, as it would advantageously obscure the 
As to claim 10, Skoric and Guo disclose the invention as claimed as described in claim 9, including wherein the generating comprises inputting at least part of the received first challenge R1 to a pseudo-random number generator outputting the second challenge (Guo [0054] RO PUF challenge is sent through circuit delay PUF (also known as Physical Random Function (see Skoric p. 1 ll. 10-11) to generate RO PUF response which is used to unmask (XOR) SRAM PUF challenge).
Claim 13 contains subject matter similar to that of Claim 9 and is rejected in the same manner.
Claim 14 contains subject matter similar to that of Claim 10 and is rejected in the same manner.
Claims 16, 21 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Skoric et al. (WO 2007/063475 A2), published Jun. 7, 2007, filed with IDS on 6/20/2019, in view of Kotzin et al. (US 2005/0149740 A1), published Jul. 7, 2005.
As to claim 16, Skoric substantially discloses the invention as claimed as described in claim 15, failing however to explicitly disclose wherein the sending comprises sending the response RES1 to the verifier via the first device.	Kotzin describes a method for device authentication.	With this in mind, Kotzin discloses sending the response RES1 to the verifier via the first device (Kotzin [0020] SIM card returns challenge response to authenticator via the device it is install in).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the challenge response of Kotzin with the PUF response of Skoric, such that a response is capable of being returned via a device from which the challenge passed through, as it would advantageously allow for devices incapable of direct communication with a verifier (e.g. a sim card that has no network communication interface) to respond to authentication challenges.
Claim 21 contains subject matter similar to that of Claim 16 and is rejected in the same manner. 
As to claim 25, Skoric and Kotzin disclose the invention as claimed as described in claim 16, including before the sending, encrypting the response RES1 (Skoric p. 2 ll. 6-8 response is sent via an encrypted channel).
Claim 26 contains subject matter similar to that of Claim 25 and is rejected in the same manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakano (US 9,667,520 B2) is related to verification of inter-apparatus connection.
Skoric et al. (US 2009/0217045 A1) is related to physical secret sharing via PUFs.
Guajardo Mechan et al. (US 2010/0073147 A1) is related to controlling data access to and from an RFID device.
Gardner et al. (US 2015/0317481 A1) is related to PUF verification of subcomponents.
Tremlet (US 2014/0279532 A1) is related to authentication based on PUFs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492